
	

113 HRES 528 IH: Expressing support for designation of March 2014 as “National Multiple Myeloma Awareness Month”.
U.S. House of Representatives
2014-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 528
		IN THE HOUSE OF REPRESENTATIVES
		
			March 27, 2014
			Mr. Bachus (for himself, Mr. Rangel, Mr. Higgins, Mr. Honda, Mr. Johnson of Georgia, Mrs. Capito, Ms. Norton, Mr. Rice of South Carolina, Mr. Hastings of Florida, Mr. Danny K. Davis of Illinois, and Mr. Byrne) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Expressing support for designation of March 2014 as National Multiple Myeloma Awareness Month.
	
	
		Whereas multiple myeloma (or myeloma) is a cancer of plasma cells in the bone marrow and is called
			 “multiple” because it can occur at various sites in the body;
		Whereas multiple myeloma causes a variety of adverse health effects, including a weakened immune
			 system, anemia, kidney damage, and bone deterioration;
		Whereas multiple myeloma is the second most common blood cancer worldwide;
		Whereas multiple myeloma currently affects more than 100,000 people in the United States, with
			 about 22,350 new cases diagnosed and 10,710 deaths from the disease in
			 2013 according to the National Cancer Institute’s Surveillance,
			 Epidemiology, and End Results Program;
		Whereas once predominately found among those 65 and over, where it continues to be most frequently
			 diagnosed, multiple myeloma is increasingly being identified in younger
			 age individuals including those in their 30s, 40s, and 50s;
		Whereas multiple myeloma is almost twice as likely to occur among African-Americans and is one of
			 the leading causes of cancer deaths among African-Americans, with
			 scientific understanding of the disparity remaining unknown;
		Whereas the cause of multiple myeloma is not known, with robust research being performed in the
			 United States and internationally into potential genetic, environmental,
			 and other risk factors;
		Whereas recent years have seen the development of new drugs and treatments that have improved life
			 expectancies and significantly enhanced the quality of life for patients;
		Whereas additional new drugs and therapies are in the research phase, with patient enrollment in
			 clinical trials playing an important role in determining safe and
			 effective treatments;
		Whereas understanding and treatment of multiple myeloma has been greatly furthered by the role of
			 advocacy initiatives promoting awareness, education, research, peer
			 review, and collaboration and such efforts are to be highly commended;
		Whereas greater awareness of multiple myeloma on the part of clinicians and the general public can
			 lead to earlier detection and treatment, improving health outcomes and
			 bringing comfort to patients and their families; and
		Whereas March 2014 would be an appropriate month to designate as National Multiple Myeloma Awareness Month: Now, therefore, be it
	
		That the House of Representatives supports the designation of “National Multiple Myeloma Awareness
			 Month” to increase public knowledge of this disease and advance the vision
			 of finding a cure for multiple myeloma.
		
